101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Uzoma Chidozie ANUKWUEM, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-1645.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Uzoma Chidozie Anukwuem, Petitioner Pro Se.  Richard Michael Evans, Michelle Arlene Gluck, Brenda Elaine Ellison, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
B.I.A.
REVIEW DENIED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals' decision and order affirming the immigration judge's decision finding the Appellant deportable and denying his application for suspension of deportation.  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we deny the petition upon the reasoning of the Board.   Anukwuem v. INS, No. Axz-fog-zpq (B.I.A. Apr. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED